DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 31 August 2022.  In view of this communication and the amendment concurrently filed, claims 1-15 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 31 August 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (pages 4-5 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 1, Hirota does not disclose the divider providing the function of “communicating thermal energy” because the Applicant believes that resin materials are not necessarily thermally conductive.  Firstly, all materials conduct heat to some extent as there are no perfect insulators.  Secondly, resin is a well-known thermal conductor as evidenced by Wan et al. (US 2014/0015358 A1) which discloses that “coil isolators may be formed of thermally conductive, electrically insulating resin” (¶ 0005) and that “isolators and sections thereof may be formed of any suitable high temperature material such as electrically insulative, thermally conductive resin, carbon fiber, nylon composite, and others known in the art”.  This point is further evidenced by Rippel (US 2009/0195108 A1) which discloses that “thermally conductive resin… provides a low resistance thermal path” between the windings and the core of a stator.  Thus, this argument is unpersuasive as the resin divider of Hirota is inherently capable of performing the function of conducting heat away from the windings.
The Applicant’s second argument (pages 5-6 of the Remarks) alleges that claim 1 is now allowable due to the current amendment which adds the requirement that the “slot divider abuts the electrical windings”.  While this limitation is not disclosed by Hirota, it does not place the claims in condition for allowance.  Burch, applied below, discloses a slot divider which both contacts the windings and conducts heat from the windings to the stator core.  Thus, this argument is unpersuasive and new grounds of rejection have been applied under 35 U.S.C. 103 in view of Hirota and Burch.
The Applicant’s third argument (page 6 of the Remarks) alleges that claim 3 is allowable because neither Hirota nor Huang disclose all the limitations recited therein.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since Hirota discloses the recited divider within a slot and Huang discloses a fluid channel within a slot, the combination renders obvious the recited “fluid passing over an outer surface of the slot divider” as the divider of Hirota would be surrounded by the fluid flow within the slot, disclosed by Huang.  Therefore, this argument is unpersuasive because it addresses only the individual references and ignores the teachings in combination.
The Applicant’s fourth argument (pages 6-7 of the Remarks) alleges that independent claim 10 and the remaining dependent claims are each allowable for the same reasons discussed above.  Since no new arguments are introduced, this is unpersuasive for the same reasons given in response to the previous arguments.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US 2015/0280508 A1), hereinafter referred to as “Hirota”, in view of Burch et al. (US 2017/0133901 A1), hereinafter referred to as “Burch”.
Regarding claim 1, Hirota discloses a stator assembly [3] used in an electrical machine [1] (fig. 1-2; ¶ 0023-0024), comprising: 
a stator core [7] having an axial length and a plurality of stator slots [14] that each are configured to receive electrical windings [8] (fig. 2, 12; ¶ 0025, 0027); 
a slot liner [16], received by each stator slot [14], that includes an aperture [A] exposing a portion of the stator core [7] (fig. 2, 10-11; ¶ 0028-0029; there is a space, annotated at “A”, between each of the outer-radial portions of the insulators); and 

    PNG
    media_image1.png
    399
    490
    media_image1.png
    Greyscale

a slot divider [10], positioned adjacent to each slot liner [16] and partitioning each stator slot [14], comprising an electrically-non-conductive and thermally-conductive material (fig. 2; ¶ 0025; “resin”), wherein the slot divider [10] extends through the aperture [A] in the slot liner [16] to abut the stator core [7] (fig. 2; ¶ 0029-0030) thereby communicating thermal energy from the electrical windings [8] to the stator core [7] (since the disclosed structure is identical to that which is recited, i.e. the divider being made of resin and abutting the stator core, the transfer of heat along the slot divider is presumed to be an inherent characteristic; MPEP 2112.01).
Hirota does not disclose that the slot divider [10] abuts the electrical windings.
Burch discloses a stator assembly used in an electrical machine, comprising a stator core [10] having slots [14] between teeth [12] (fig. 1-2; ¶ 0051) and a slot divider [227] that abuts the electrical windings [W] and the stator core [10] (fig. 10A; ¶ 0069) thereby communicating thermal energy from the electrical windings [W] to the stator core [10] (¶ 0057; “facilitates conductive heat transfer from the wire W of the windings to the exterior of the stator assembly”).

    PNG
    media_image2.png
    592
    548
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota in direct contact with the electrical windings as taught by Burch, in order to facilitate conductive heat transfer from the windings to the stator (¶ 0057 of Burch) and to direct the wires during insertion thereby allowing for the use of larger wires and the minimization of cogging torque (¶ 0061 of Burch).
Regarding claim 2, Hirota, in view of Burch, discloses the stator assembly recited in claim 1, as stated above, wherein the slot divider [10] has an axial length that is greater than the axial length of the stator core [7] and a portion [23] of the slot divider [10] extends axially beyond the stator slot [14] (fig. 12; ¶ 0033).
Regarding claim 5, Hirota, in view of Burch, discloses the stator assembly recited in claim 1, as stated above, wherein the electrical windings [8] are wound around radially-inwardly extending arms [12] in a concentrated winding pattern (fig. 2; ¶ 0026-0027).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Burch as applied to claim 2 above, and further in view of Huang et al. (US 2018/0278127 A1), hereinafter referred to as “Huang”.
Regarding claim 3, Hirota, in view of Burch, discloses the stator assembly recited in claim 2, as stated above.  Hirota does not disclose that the slot divider [10] receives fluid passing over an outer surface of the slot divider [10].
Huang discloses a stator assembly [54] comprising fluid passages [104] within the slots (fig. 5; ¶ 0031, 0035), the fluid being received from the output shaft [40] (fig. 5; ¶ 0018, 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Hirota having the cooling system as taught by Huang, thereby passing cooling fluid from the output shat to the slots and over the slot dividers, in order to increase power density and/or power generation due to improved cooling capacity (¶ 0052 of Huang).

    PNG
    media_image3.png
    512
    763
    media_image3.png
    Greyscale

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Burch as applied to claim 1 above, and further in view of Catalan (US 2021/0211033 A1), hereinafter referred to as “Catalan”.
Regarding claim 4, Hirota, in view of Burch, discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the slot divider [10] comprises a sintered metal.
Catalan discloses an electrical machine comprising an insulator [140/150] for electromagnetic coils [120], wherein the insulator [140/150] comprises a sintered metal [140] (fig. 1.1-2.2; ¶ 0093-0095).

    PNG
    media_image4.png
    328
    591
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota from the insulating material, i.e. a sintered metal, as taught by Catalan, in order to allow magnetic flux conduction while providing insulation to the coils and because sintered metals can easily be formed into complex shapes (¶ 0092 of Catalan) such as those used in slot dividers.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Burch as applied to claim 1 above, and further in view of Gillet et al. (US 4,068,142), hereinafter referred to as “Gillet”.
Regarding claim 6, Hirota, in view of Burch, discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the stator core [7] includes a socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a socket [s] of the stator core [6] (fig. 3; col. 2, lines 53-60).
 
    PNG
    media_image5.png
    764
    738
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 7, Hirota, in view of Burch and Gillet, discloses the stator assembly recited in claim 6, as stated above, wherein Gillet further discloses that the slot divider [22] includes a keyed end [k] that is received by the socket [s] (fig. 3; col. 2, lines 53-60).
Regarding claim 8, Hirota, in view of Burch, discloses the stator assembly recited in claim 1, as stated above.  Hirota does not disclose that the stator core [7] includes a raised socket extending radially-inwardly away from a slot surface (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a raised socket [s] extending radially-inwardly away from a slot surface [5] (fig. 3; col. 2, lines 53-60; the socket is positioned on a raised surface [rs]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 9, Hirota, in view of Burch and Gillet, discloses the stator assembly recited in claim 8, as stated above, wherein Gillet further discloses that the slot divider [22] includes a keyed end [k] that is received by the raised socket [s] (fig. 3; col. 2, lines 53-60).
Claim(s) 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Burch and Huang et al. (US 2018/0278127 A1), hereinafter referred to as “Huang”.
Regarding claim 10, Hirota discloses a stator assembly [3] used in an electrical machine [1] (fig. 1-2; ¶ 0023-0024), comprising: 
a stator core [7] having an axial length and a plurality of stator slots [14] that each are configured to receive electrical windings [8] (fig. 2, 12; ¶ 0025, 0027); 
a rotor [2] coupled with an output shaft [6] (fig. 1; ¶ 0024); 
a slot liner [16], received by each stator slot [14], that includes an aperture [A] exposing a portion of the stator core [7] (fig. 2, 10-11; ¶ 0028-0029; there is a space, annotated at “A”, between each of the outer-radial portions of the insulators); and 

    PNG
    media_image1.png
    399
    490
    media_image1.png
    Greyscale

a slot divider [10], positioned adjacent to each slot liner [16] and partitioning each stator slot [14], comprising an electrically-non-conductive and thermally-conductive material (fig. 2; ¶ 0025; “resin”), wherein the slot divider [10] extends through the aperture [A] in the slot liner [16] to abut the stator core [7] (fig. 2; ¶ 0029-0030) thereby communicating thermal energy from the electrical windings [8] to the stator core [7] (since the disclosed structure is identical to that which is recited, i.e. the divider being made of resin and abutting the stator core, the transfer of heat along the slot divider is presumed to be an inherent characteristic; MPEP 2112.01).
Hirota does not disclose that the slot divider [10] abuts the electrical windings.
Burch discloses a stator assembly used in an electrical machine, comprising a stator core [10] having slots [14] between teeth [12] (fig. 1-2; ¶ 0051) and a slot divider [227] that abuts the electrical windings [W] and the stator core [10] (fig. 10A; ¶ 0069) thereby communicating thermal energy from the electrical windings [W] to the stator core [10] (¶ 0057; “facilitates conductive heat transfer from the wire W of the windings to the exterior of the stator assembly”).

    PNG
    media_image2.png
    592
    548
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota in direct contact with the electrical windings as taught by Burch, in order to facilitate conductive heat transfer from the windings to the stator (¶ 0057 of Burch) and to direct the wires during insertion thereby allowing for the use of larger wires and the minimization of cogging torque (¶ 0061 of Burch).
Hirota, in view of Burch, still does not disclose that a portion of the slot divider [10] receives fluid from the output shaft.
Huang discloses a stator assembly [54] comprising fluid passages [104] within the slots (fig. 5; ¶ 0031, 0035), the fluid being received from the output shaft [40] (fig. 5; ¶ 0018, 0031).

    PNG
    media_image3.png
    512
    763
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Hirota having the cooling system as taught by Huang, thereby passing cooling fluid from the output shat to the slots and over the slot dividers, in order to increase power density and/or power generation due to improved cooling capacity (¶ 0052 of Huang).
Regarding claim 11, Hirota, in view of Burch and Huang, discloses the stator assembly recited in claim 10, as stated above, wherein the slot divider [10] has an axial length that is greater than the axial length of the stator core [7] (fig. 12; ¶ 0033).
Regarding claim 13, Hirota, in view of Burch and Huang, discloses the stator assembly recited in claim 10, as stated above, wherein the electrical windings [8] are wound around radially-inwardly extending arms [12] in a concentrated winding pattern (fig. 2; ¶ 0026-0027).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota, Burch, and Huang as applied to claim 10 above, and further in view of Catalan.
Regarding claim 12, Hirota, in view of Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the slot divider [10] comprises a sintered metal.
Catalan discloses an electrical machine comprising an insulator [140/150] for electromagnetic coils [120], wherein the insulator [140/150] comprises a sintered metal [140] (fig. 1.1-2.2; ¶ 0093-0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot divider of Hirota from the insulating material, i.e. a sintered metal, as taught by Catalan, in order to allow magnetic flux conduction while providing insulation to the coils and because sintered metals can easily be formed into complex shapes (¶ 0092 of Catalan) such as those used in slot dividers.

    PNG
    media_image4.png
    328
    591
    media_image4.png
    Greyscale

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota, Burch, and Huang as applied to claim 10 above, and further in view of Gillet.
Regarding claim 14, Hirota, in view of Burch and Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the stator core [7] includes a socket and the slot divider [10] includes a keyed end that is received by the socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a socket [s] of the stator core [6] (fig. 3; col. 2, lines 53-60) and the slot divider [22] includes a keyed end [k] that is received by the socket [s] (fig. 3; col. 2, lines 53-60).
 
    PNG
    media_image5.png
    764
    738
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Regarding claim 15, Hirota, in view of Burch and Huang, discloses the stator assembly recited in claim 10, as stated above.  Hirota does not disclose that the stator core [7] includes a raised socket extending radially-inwardly away from a slot surface and the slot divider includes a keyed end that is received by the raised socket (fig. 2; the end [20] of the slot divider [10] is held in a socket [18] formed between the stator core [7] and the flange [19] of the insulator, not formed in the stator core).
Gillet discloses a stator assembly comprising a stator core [6] with slot dividers [22] which are inserted into a raised socket [s] extending radially-inwardly away from a slot surface [5] (fig. 3; col. 2, lines 53-60; the socket is positioned on a raised surface [rs]) and the slot divider [22] includes a keyed end [k] that is received by the raised socket [s] (fig. 3; col. 2, lines 53-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the socket of Hirota formed in the stator core as taught by Gillet, rather than between the core and the insulator, in order to form a more rigid structure (as the steel of the core is stronger than the resin of the insulator) that more securely retains the stator coils (col. 1, lines 14/16 of Gillet).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Lee et al. (US 2016/0072352 A1) discloses a slot divider in direct contact with the winding wires within the slot.
Kubo et al. (US 2015/0155753 A1) discloses a rotor with slots closed off by a T-shaped wedge having a slot divider that is inserted into a socket in the rotor core.
Beatty et al. (US 2012/0175911 A1) discloses a stator with slots having a slot divider, the slot divider extending axially beyond the stator core.
Oka et al. (US 2012/0080976 A1) discloses a stator with slots and a slot liner including a slot divider extending radially through the center of the slots.
Kikuchi et al. (US 2002/0074871 A1) discloses a stator with slots and a slot divider receiving cooling fluid that flows through the slots.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834